Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the communication filed 1/3/2020.  Claims 1-32 are pending and subject to the following election requirement.

Species Election
This application contains claims directed to the following patentably distinct species: the Applicant is required to further elect a single ultimate species for each of the following:
	The Applicant is required to make an election from A to H (eight total elections); in addition, depending on the election from A, the Applicant is required to make an election from 1 or 2 or 3 (one additional election); in addition, depending on the election from B, the Applicant is required to make an election from 1 or 2 (one additional election); in addition, depending on the election from 2, the Applicant may be required to make an election from a (one additional election); in addition, depending on the election from G, the Applicant may be required to make an election from 1 (one additional election):
	A.  A single specific species selection of the "at least one component".  For example, the Applicant could elect "an inorganic compound" OR "an ion" OR "an organic molecule".
		1.  If the Applicant elects "an inorganic compound" then a single specific species selection of the "inorganic compound".  For example, the Applicant could elect "boric acid" OR "calcium chloride" OR "carbon dioxide".
		2.  If the Applicant elects "an ion" then a single specific species selection of the "ion".  For example, the Applicant could elect "a phosphorus ion" OR "a magnesium ion".
		3.  If the Applicant elects "an organic molecule" then a single specific species selection of the "organic molecule".  For example, the Applicant could elect "Histidine" OR "citric acid" OR "glucose".
	B.  A single specific species selection of the "wild-type protein".  For example, the Applicant could elect "an antibody" OR "tissue plasminogen activator".
		1.  If the Applicant elects "an antibody" then a single specific selection of a method either with OR without the steps using "engineering the selected conditionally active antibody selected to be a bi-specific antibody".
		2.  If the Applicant elects "an antibody" then a single specific selection of a method either with OR without the steps using "engineering the improved conditionally active antibody to be a bi-specific antibody to bind to both an immune effector cell surface antigen and a different target antigen".
			a.  If the Applicant elects the method with the steps using "engineering the improved conditionally active antibody to be a bi-specific antibody to bind to both an immune effector cell surface antigen and a different target antigen" then a 
single specific species selection of "the immune effector cell".  For example, the Applicant could elect "a natural killer cell" OR "a macrophage".
	C.  A single specific species selection of "the wild-type protein library".  For example, the Applicant could elect "a collection of proteins encoded by cDNAs" OR "a bacteriophage display library" OR "a collection of recombinant proteins".
	D.  A single specific species selection of what "the improved conditionally active biologic protein has".  For example, the Applicant could elect "an increased ratio of the activity in the assay under the aberrant condition to the activity under the normal physiological condition" OR "an improved binding affinity" OR an improved "expression" OR an improved "humanization".
	E.  A single specific species selection of whether or not "the at least one component "is present in a bodily fluid of a mammal at a normal physiologic concentration" or not.
	F.  A single specific species selection of the "aberrant condition".  For example, the Applicant could elect "pH" OR "ionized calcium" concentration.
	G.  A single specific selection of a method either with OR without the steps using "evolving the selected conditionally active biologic protein to produce an improved conditionally active biologic protein with at least one improved property".
		1.  If the Applicant elects with the method step using "evolving the selected conditionally active biologic protein to produce an improved conditionally active biologic protein with at least one improved property" then a single specific species selection of "the improved property".  For example, the Applicant could elect "an increased ratio of the activity in the assay under the aberrant condition to the activity under the normal physiological condition" OR "an improved binding affinity" OR an improved "expression" OR an improved "humanization".
	H.  A single specific selection of a method either with OR without the steps using "engineering the selected conditionally active biologic protein to include a cleavable moiety adapted to be cleaved from the conditionally active biologic protein when proximate to a diseased cell or diseased tissue".

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, for example the "wild-type protein" could be "an antibody" OR "tissue plasminogen activator".  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim(s) 1 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.
Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639